Citation Nr: 0635899	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-15 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a hearing loss of 
the left ear.

2. Entitlement to service connection for depressive disorder 
NOS as secondary to a service-connected hearing loss of the 
right ear.

3. Entitlement to service connection for vertigo as secondary 
to a service-connected hearing loss of the right ear.

4. Entitlement to a compensable disability rating for a 
hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision which continued a 
noncompensable disability rating for the veteran's right ear 
hearing loss, and a March 2004 rating decision issued in 
April 2004, which denied service connection for a left ear 
hearing loss, a depressive disorder and vertigo as secondary 
to the veteran's service-connected right ear hearing loss, 
both by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  

In November 2005, the veteran filed a claim for post-
traumatic stress disorder; this issue has not been developed 
for appellate review and, accordingly, is referred to the RO 
for appropriate action.

The issues of entitlement to service connection for a hearing 
loss of the left ear and entitlement to a compensable 
disability rating for a hearing loss of the right ear are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran has a depressive disorder NOS that is related to his 
service-connected hearing loss of the right ear.

2.  There is no competent medical evidence showing the 
veteran has vertigo that is related to his service-connected 
hearing loss of the right ear.


CONCLUSIONS OF LAW

1.  A depressive disorder NOS is not proximately due to or 
the result of service-connected hearing loss of the right 
ear, and was not aggravated thereby.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2006).

2.  Vertigo is not proximately due to or the result of 
service-connected hearing loss of the right ear, and was not 
aggravated thereby.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA's notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service-connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was not provided with notice of the type of 
evidence necessary to establish an initial disability rating 
or effective date until May 2006.  However, in light of the 
Board's determination that the criteria for service 
connection for a depressive disorder and vertigo secondary to 
the veteran's service-connected right ear hearing loss have 
not been met, no effective date or increased disability 
rating will be assigned, so there can be no possibility of 
any prejudice to the claimant under the holding in Dingess, 
supra.  The veteran has not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.
 
Service medical records, VA medical records and examination 
reports, non-VA medical records, and lay statements have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the veteran's claims and that VA 
has satisfied, to the extent possible, the duty to assist.  
The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).

Analysis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Generally, when a veteran 
contends that a service-connected disability has caused a new 
disorder, there must be competent medical evidence that the 
secondary disorder was caused or chronically worsened by the 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  The Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).

Service connection for hearing loss of the veteran's right 
ear was granted in an August 1970 rating decision.  In the 
present case, the veteran contends that he has a depressive 
disorder and vertigo which are caused by his service-
connected right ear hearing loss, and that these disorders 
should be service-connected secondary to his service-
connected right ear hearing loss.

Service connection -  Depressive disorder secondary to a 
right ear hearing loss

The veteran's service medical records do not show any 
treatment for or diagnosis of a depressive disorder.  His 
separation Report of Medical Examination and Report of 
Medical History do not reflect a diagnosis of a depressive 
disorder.  

A November 2000 VA medical treatment record reflects that the 
veteran was diagnosed with depression, but no link was made 
to his loss of hearing in his right ear.  In September 2003, 
the veteran reported to a VA examiner that he was depressed 
because of his communication difficulties due to his auditory 
problems and dizziness, and that he was irritable and had a 
poor tolerance of people and noises.  The examiner diagnosed 
him with depression and post-traumatic stress disorder, but 
did not provide a link between his depression and his hearing 
loss.  

A March 2004 report from a VA examination for mental 
disorders reflected the veteran's reports of feeling 
depressed with sleep disturbances and recurring thoughts of 
Vietnam, that he had crying spells and that he had decreased 
communication due to his auditory problems. The examiner 
opined that the veteran's complaints were not related, due 
to, nor secondary to his service-connected hearing loss of 
the right ear, and that his neuropsychiatric conditions were 
not due to or secondary to his service-connected right ear 
hearing loss.



Service connection - Vertigo secondary to a right ear hearing 
loss

The veteran's service medical records do not show any 
treatment for or diagnosis of vertigo as secondary to the 
veteran's hearing loss.  His separation Report of Medical 
Examination and Report of Medical History do not reflect any 
such disorder.  

VA treatment records from July 2002 reflect the veteran's 
complaints of headaches with occasional dizziness.  A March 
2004 VA examination report shows that the veteran reported 
complaints of dizziness with a spinning sensation especially 
when he closed his eyes or was walking or in bed, that the 
dizziness appeared with and without motion and that he had a 
similar sensation when he moved his eyes side to side.  The 
diagnosis was subjective vertigo and nausea with normal 
central and peripheral vestibular system function.  The 
examiner opined that no relationship had been established 
with symptoms described and hearing loss after being found 
with normal vestibular function by electronystagmography.  

There is no medical evidence that the veteran's service-
connected hearing loss in his right ear has caused the 
veteran to have a depressive disorder or vertigo.  In terms 
of the veteran's own statements, he, as a layperson, with no 
apparent medical expertise or training, is not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Based on the above circumstances, the Board concludes that no 
reasonable possibility exists that further assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Thus, the preponderance of the medical evidence is against 
service connection for a depressive disorder or vertigo 
secondary to the veteran's service-connected right ear 
hearing loss.  Accordingly, the service connection claims for 
a depressive disorder and vertigo as secondary to the 
veteran's service-connected right ear hearing loss are 
denied.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for depressive disorder NOS as secondary 
to a service-connected hearing loss of the right ear is 
denied.

Service connection for vertigo as secondary to a service-
connected hearing loss of the right ear is denied.


REMAND

The veteran contends that he has a hearing loss in his left 
ear which is due to noise exposure in service.  Service 
medical records reflect a complaint of left ear pain in 
October and November 1967 and again in January 1968, 
associated with viral meningitis.  His June 1969 separation 
Report of Medical History reflects a notation of ear trouble, 
but his Report of Medical Examination indicated normal 
hearing.  A June 1970 VA examination report reflects a 
hearing loss in his right ear but does not show any 
audiometric test results.  VA audiological examination 
results in April 2002 and September 2003 have shown that the 
veteran has a left ear hearing loss pursuant to the 
provisions of 38 C.F.R. § 3.385 (2006).  In addition, the 
veteran asserts that his service-connected right ear hearing 
loss has worsened since his last examination in September 
2003.

The duty to assist includes providing a VA medical 
examination and/or a medical opinion when necessary to make 
an adequate determination.  Duenas v. Principi, 18 Vet. App. 
512 (2005).  The veteran should be afforded a VA audiological 
examination to be conducted by a licensed audiologist to 
obtain an opinion as to whether the veteran has a hearing 
loss in his left ear and, if so, its etiology, including 
whether it was incurred in, or was aggravated by, active 
duty, or whether it was manifested within one year after 
discharge from active duty.  The audiologist should also 
ascertain the current nature and severity of his right ear 
hearing loss.



Accordingly, the case is REMANDED for the following action:

1.  VA should make arrangements for the 
veteran to be afforded an audiological 
examination by a licensed audiologist to 
determine whether he has a left ear 
hearing loss and its etiology and to 
ascertain the current nature, extent of 
severity, or etiology of his right ear 
hearing loss.  All indicated tests or 
studies deemed necessary for accurate 
assessments should be done.  The claims 
file, this remand, treatment records and 
examination reports must be made 
available to the audiologist for review 
of the pertinent evidence in connection 
with the examination, and the report 
should so indicate.  

The audiologist should provide detailed 
clinical findings as to whether the 
veteran has a hearing loss in his left 
ear and, if so, is it at least as likely 
as not (50 percent or more probability) 
that his left ear hearing loss (1) began, 
or was incurred, during his active 
military service due to noise exposure or 
acoustical trauma; (2) was manifested 
within one year of discharge from active 
military service; or (3) is due to 
intervening post-service noise exposure 
or acoustical trauma.  

The audiologist must also assess the 
nature and severity of the veteran's 
right ear hearing loss in accordance with 
the latest AMIE worksheet for rating 
hearing loss.

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
audiologist should state the reason why.
 
2.  After completion of the above, VA 
should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


